Case 1:19-cv-01672-AMD-RLM Document 16 Filed 07/12/19 Page 1 of 2 PageID #: 64
                                                                              FILED

 UNITED STATES DISTRICT COURT                                        ★ Ml\% 2019
EASTERN DISTRICT OF NEW YORK
                                             X
PETROSYAN,
                                                                     Brooklyn of f:

                         Plaintiffs.

        - against-                                              ORDER
                                                                19-CV-1672(AMD)(RLM)
QUALITY FROZEN FOODS,INC.,
et al..

                         Defendants.
                                             X


ANN M.DONNELLY,U.S. District Judge:

        On March 24, 2019, the plaintiffs commenced this civil action alleging unpaid minimum

wages, unpaid overtime wages, and unpaid spread of hour wages under the Fair Labor Standards

Act, 29 U.S.C. 201, e/        New York Labor Law §§ 190, el seq., and 650, et seq., and New

York Codes, Rules and Regulations §§ 142, 146. (ECFNo. 1.) On June 6, 2019,the parties

informed the Court of a settlement in principal. (ECF No. 11.) Two days later, the plaintiff

moved for settlement approval. (ECF No. 12.)

        Chief Magistrate Judge Roanne L. Mann held a Cheeks hearing on July 10, 2019. (ECF

No. 14.) She concluded that the settlement "was reached after arms-length negotiations" and "is

fair and reasonable" to the plaintiff. (ECF No. 15.) Judge Mann recommends that I grant the

motion and approve the settlement. {Id.) During the hearing, the parties waived their objections

to Judge Mann's report and recommendation. {Id.)

        A district court"may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(1). To accept those

portions of the report and recommendation to which no timely objection has been made,"a

district court need only satisfy itself that there is no clear error on the face of the record." Jarvis


                                                   1
Case 1:19-cv-01672-AMD-RLM Document 16 Filed 07/12/19 Page 2 of 2 PageID #: 65




V. N. Am. Globex FundL.P., 823 F.Supp.2d 161, 163(E.D.N.Y. 2011)(internal quotation marks

omitted).

       I have carefully reviewed Judge Mann's report and recommendation and find no error.

Accordingly, I adopt the report and recommendation and approve the settlement.



SO ORDERED.

                                                    s/Ann M. Donnelly
                                                  Ann M. Donnelly
                                                  United States District Judge

Dated: Brooklyn, New York
       July 12, 2019
